Citation Nr: 9904839	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disorder to include squamous cell carcinoma of the skin.

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 for a period of VA care 
commencing August 4, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1964.

Service connection is in effect for diabetes mellitus, 
currently evaluated as 20 percent disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in June 1998, of which a transcript 
is of record.  The veteran has since withdrawn his request 
for an additional hearing before a Member of the Board.

During the course of the current appeal, the veteran raised 
the issue of entitlement to an increased rating for his 
diabetes and the RO denied that claim.  However, absent a 
perfected appeal, that issue is not part of the current 
appellate review.


FINDING OF FACT

The claim for service connection for a dermatological 
disorder to include squamous cell carcinoma is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a dermatological 
disorder to include squamous cell carcinoma is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991).  

If not shown during service, service connection may be 
granted for certain disorders such as cancer if present to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu, op. 
cit. .

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

Service records show that the veteran was stationed for a 
period of time in Libya.

Service medical records refer to the veteran's having several 
instances of furuncles which were determined to be associated 
with his being pre-diabetic.  He also was treated for tinea 
cruris.  There is no indication of any other skin problems 
and his separation examination in 1964 specifically showed 
his skin to be clear without signs of infection.

Post-service clinical records show that in 1995, the veteran 
gave a history of having had squamous cell carcinoma of the 
skin in the past.  

During VA hospitalization in May 1996, the veteran was noted 
to exhibit otitis externa in the left ear.

VA clinical records from August and September 1996 show that 
the veteran had excision of a lesion determined to be 
squamous cell skin cancer in the left anterior neck, and had 
a scar in the left shoulder with brown maculae.  

The veteran was also treated periodically since 1996 for 
actinic keratoses including on his face.  On one outpatient 
visit in September 1997 the veteran said that he had skin 
cancer lesions for about 10 years.  Additional lesions were 
excised in 1997 and 1998, and were similarly diagnosed.  He 
was also treated since 1996 for actinic keratoses including 
on his face.  Another hospital report noted that the first 
lesion had been removed from his head in about 1980, and that 
since the mid-1990's, he had had others removed as well.  
Some of these were described as hyperkeratotic macules and 
papules, or pink lesions, but these were also diagnosed as 
actinic keratoses.  

The veteran, who has been periodically (particularly when 
entering the domiciliary) described as virtually homeless and 
lives in California, has been told, according, to VA clinical 
dermatology reports, to use sun screen.

The veteran and his representative submitted a copy of a 
medical journal article relating to the high incidence of 
skin cancer, specifically basal cell or squamous cell 
carcinoma, in service personnel stationed in the Pacific in 
World War II which was felt to be due to the prolonged sun 
exposure in a high-sun intensity area for a few months to a 
few years.  It was theorized that this situation might result 
in skin cancer development many years after exposure.





Analysis

It is argued in this case not that the veteran developed 
chronic dermatological problems in service but rather than 
his sun exposure therein led to skin cancer after service.  
By all accounts, the veteran apparently first developed some 
sort of skin cancer in or about 1980, although his more 
prevalent care for those recurrent lesions commenced in the 
mid 1990's, some 30 years after service.  It is 
parenthetically noted that he is a resident of California and 
spends much of his non-domiciliary time exposed to the rigors 
of such environment. 

The veteran and his representative argue, and have submitted 
a medical treatise in support thereof, that exposure to high 
doses of sun even for relatively brief periods of time (i.e., 
in Libya or Pacific theaters) may produce squamous cell 
carcinoma at a later date.  

In that regard, the Court has addressed whether medical texts 
containing generic statements concerning theories of medical 
causation can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded."  
And while in Rucker v. Brown, 10 Vet. App. 67 (1997), the 
Court held that such articles could be used to establish a 
given theory that one thing or another could be linked to 
certain carcinomas, there was a further requirement that 
there be a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim.  
That is not of record in this case.

In this case, even if one accepts for the purposes of 
argument that the sun-light situation in Libya in the mid-
1960's was comparable to the exposure to sunlight in the 
Pacific in World War II, there is no competent medical 
opinion of record linking the veteran's post service reported 
variously diagnosed skin disorders including cancer to his 
period of service and/or any sun exposure therein.  

The only other evidence proffered to make this claim well 
grounded is the veteran's lay assertions.  Again, as noted 
above, as a lay person, he is not competent to provide a link 
between the post-service diagnosed skin disorders and his 
active military duty, as this is a question of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, op. cit.

The appellant's claim of entitlement to service connection 
for a dermatological disorder to include squamous cell 
carcinoma is not well grounded, and his claim must be denied.

During the pendency of the appeal, the veteran was 
specifically informed of the evidence necessary to complete 
his case.  The information he has provided does not offer any 
other alternative sources for documentation of any of his 
pertinent claims.  

The veteran has not otherwise indicated the existence of any 
additional post service medical evidence that has not already 
been obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F. 
3d 1464 (Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a dermatological 
disorder to include squamous cell carcinoma, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a dermatological 
disorder to include squamous cell carcinoma, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the pertinent rating actions by the RO with regard to the 
veteran's claim for entitlement to benefits under 38 C.F.R. 
§ 4.29 for hospitalization (and domiciliary care) commencing 
on August 4, 1997, the RO acknowledged that the VA clinical 
notation at the time of his admissions showed that the care 
was for his service-connected diabetes.  However, the RO 
denied the claim on the basis that the care was for 
psychiatric problems rather than diabetes.

Although a number of clinical notations for the period of 
care in question are in the file, there is no definitive 
admission notation now of record confirming in detail the 
stated reason for admission as cited by the RO, i.e., 
service-connected diabetes; and/or any subsequent changes 
other than the notations in passing of ongoing psychiatric 
and related evaluations, etc.  

Furthermore, there is no medical opinion of record as to the 
basic question at hand, namely the reason for that care as 
required for a temporary total rating pursuant to 38 CF.R. 
§ 4.29.  Absent such an opinion, VA is precluded by Colvin 
and other cases from rendering its own medical conclusions. 






Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the appellate 
issue pending a remand of the case to the RO for further 
development as follows:

1.  The RO should acquire the complete, 
original file of the veteran's period of 
care commencing on August 4, 1997 and 
associate it with the claims folder.

2.  Thereafter, a physician associated 
with VA and/or the Domiciliary wherein 
the veteran was residing during much of 
the period in question, should respond, 
in writing, with specific, detailed and 
annotated opinions, to the following: (a) 
what was the reason for the veteran's 
initial admission; (b) what was/were the 
reason(s) for his ongoing care; (c) was 
the care and/or domiciliary stay required 
for treatment of his service-connected 
diabetes mellitus.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
benefits pursuant to 38 C.F.R. § 4.29 
under all appropriate regulations and 
judicial mandates.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

